Exhibit 99.01 News Media Contact:Terri Cohilas 404-506-5333 or 1-866-506-5333 media@southerncompany.com www.southerncompany.com Investor Relations Contact: Glen Kundert 404-506-5135 gakunder2@southernco.com Jan. 27, Southern Company reports solid earnings for a challenging 2009 ATLANTA – Despite the economic challenges of 2009, Southern Company today reported solid fourth quarter earnings of $250.9 million, or 31 cents a share, compared with earnings of $185.6 million, or 24 cents a share, in the fourth quarter of Southern Company also reported full-year 2009 earnings of $1.65 billion, or $2.07 a share, compared with earnings for 2008 of $1.74 billion, or $2.26 a share. Excluding certain items described below, Southern Company earned 31 cents a share for the fourth quarter of 2009, compared with 26 cents a share for the same period in 2008, and $2.32 a share for 2009, compared with $2.37 a share in 2008, a 2.1 percent decrease year over year. Earnings for the year ended Dec. 31, 2009, included a charge of 25 cents a share related to a settlement agreement with MC Asset Recovery (MCAR) LLC to resolve a lawsuit arising out of the 2003 bankruptcy of Mirant Corp., a Southern Company subsidiary until its 2001 spin-off. Earnings for the fourth quarter and year ended Dec. 31, 2008, included charges of 2 cents a share and 11 cents a share, respectively, related to three leveraged leases from the 1990s when Southern Company pursued development of international energy projects. The recession had a significant impact on overall electricity sales and usage in 2009, with industrial sales showing the largest decline – 11.8 percent year over year. In the third quarter, industrial activity in the Southeast stabilized and began showing signs of improvement. Other negative earnings factors for 2009 included decreased revenues from market-response rates offered to commercial and industrial customers, and higher asset depreciation primarily associated with increased investments in environmental, transmission and distribution equipment. In addition, an increase in the number of shares outstanding and interest expense had a negative impact on earnings. Positive earnings drivers in 2009 included lower non-fuel operations and maintenance expenses, increased monthly service charges, andrevenues associated with the recovery of investments in environmental equipment. “While the 2009 recession marked the greatest negative impact on energy demand in Southern Company’s history, we remain focused on delivering value to our customers and shareholders,” said CEO David M. Ratcliffe. “The Southeast is still an excellent place to live and do business, and we continue to aggressively pursue implementation of smarter, more efficient technologies across our business.” Revenues for the full year were $15.74 billion, compared with $17.13 billion in 2008, an 8.1 percent decrease. Fourth quarter revenues were $3.51 billion, compared with $3.80 billion in the same period a year earlier, a decrease of 7.7 percent. Kilowatt-hour sales to retail customers in Southern Company’s four-state service area decreased 4.8 percent in 2009, compared with 2008. Residential energy sales decreased 1.1 percent. Commercial energy sales decreased 1.7 percent. Industrial energy sales declined 11.8 percent. Total energy sales to Southern Company’s customers in the Southeast, including wholesale sales, decreased 6.8 percent in 2009 compared with 2008. Southern Company’s financial analyst call will be at 1 p.m. EST Jan. 27, at which time Ratcliffe and Chief Financial Officer Paul Bowers will discuss earnings and earnings guidance as well as a general business update. Investors, media and the public may listen to a live webcast of the call and view slides in conjunction with the call at www.southerncompany.com.
